Eckert, C. J. The claimant, the Northwest Ignition & Eadiator Service, is a partnership (composed of George Klett, Oscar Schumacher, Phil Glaser, and Emil M. Caliendo. It is engaged in automobile and truck repair service. From September 19, 1941 to June 5, 1943, the claimant supplied materials and rendered services to the respondent authorized by purchase orders issued by the Division of Purchases and Supplies of the Department of Finance, the orders being numbered D-34016, D-619179, D-73456, and dated July 1st, 1941, July 1st, 1942, and January 1st, 1943, respectively. Claimant has not been paid for these materials and services, the total charge for which amounts to $661.73. George Klett, testifying on behalf of (claimant, stated that Mr. Caliendo was the partner in charge of collections ; that the partnership rendered its last services in June, 1943; that the claim was not filed until July 12, 1946; that the failure to file the claim sooner was due to the absence of Mr. Caliendo, who was in service in the United States Navy for a period of five years; that under the partnership agreement no suit could be filed except - upon agreement of all partners; that Mr. Caliendo’s Naval service made it impossible to obtain his consent to the filing of this • claim. Immediately upon the discharge of Mr. Caliendo, the claim was filed. The respondent offered no testimony other than the department report. From the record, it appears that claimant furnished properly and duly authorized materials and services to the respondent, for which it has not received payment; when the charges were incurred there remained a sufficient unexpended balance in the appropriations from which payment could have been made. Claimant’s failure to subfait its invoices to the respondent within the usual tim'e was the result of the naval service of one of the partners. Under the provisions of Section 525, Title 50, United States Code, the period of military service of Mr. Caliendo can not be included in '.computing the period limited by law for the filing of this claim. Section 22 of the act creating the Court of Claims, which bars claims not filed within two years, is, therefore, not a bar to recovery, and claimant is entitled to an award. Illinois Bell Telephone Company vs. State of Illinois, 14 C. C. R. 48. •An award is, therefore, made in favor of the claimant in the amount of $661.73.